Citation Nr: 1540770	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-18 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Palm Beach Gardens Medical Center on July 26-28, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1989 to July 1992.  This case is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in West Palm Beach, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record found that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.  In his June 2011 VA Form-9, substantive appeal, the Veteran requested a hearing at a local VA office (Travel Board).  However, in September 2014, the Veteran requested that his scheduled Travel Board hearing at the VARO in St. Petersburg, Florida, be rescheduled to a videoconference hearing at the "MSC in West Palm Beach, Florida" (it is assumed that the Veteran is referring to the West Palm Beach VAMC).  To date, there has been no further action on his request and no indication that he has since withdrawn the request.  Because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing to be held at the West Palm Beach VAMC.  He must be timely notified of the date and time of the hearing.  Thereafter, the case should be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

